 1   ROB BONTA
     Attorney General of California
 2   SARA J. DRAKE
     Senior Assistant Attorney General
 3   T. MICHELLE LAIRD
     Supervising Deputy Attorney General
 4   JEREMY STEVENS, State Bar No. 313883
     Deputy Attorney General
 5   NOEL A. FISCHER, State Bar No. 232553
     Deputy Attorney General
 6    600 West Broadway, Suite 1800
      San Diego, CA 92101
 7    P.O. Box 85266
      San Diego, CA 92186-5266
 8    Telephone: (619) 738-9133
      Fax: (619) 645-2271
 9    E-mail: Noel.Fischer@doj.ca.gov
     Attorneys for State Defendants
10
     MICHAEL HOLLOWELL, State Bar No. 314530
11   Redding Rancheria
      2000 Redding Rancheria Road
12    Redding, CA 96001-5528
     SCOTT D. CROWELL, Pro Hac Vice
13   Crowell Law Office – Tribal Advocacy Group PLLC
      1487 W. State Route 89A, Suite 8
14    Sedona, AZ 86336
     Attorneys for Plaintiff
15
                              IN THE UNITED STATES DISTRICT COURT
16
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
17

18

19

20   REDDING RANCHERIA, a federally-                        2:21-cv-00579-AWI-SKO
     recognized Indian Tribe,
21                                         STIPULATION OF THE PARTIES
                                Plaintiff, REGARDING SERVICE OF SUMMONS
22                                         AND COMPLAINT, DATE BY WHICH
               v.
23                                         ANSWER OR OTHER RESPONSIVE
                                           PLEADING IS DUE, AND ORDER
24   STATE OF CALIFORNIA, and GAVIN        THEREON
     NEWSOM IN HIS OFFICIAL CAPACITY
25   AS GOVERNOR OF CALIFORNIA,            (Doc. 14)
26                                        Defendants.
27

28
                                                        1
         Stipulation Re Service of Summons & Complaint, Date Answer or Other Responsive Pleading is Due, & Order
                                                                             Thereon (2:21-cv-00579-AWI-SKO)
 1         The parties, through their undersigned legal counsel, hereby stipulate as follows:

 2         1.    The plaintiff served, and defendants Gavin Newsom, in his official capacity as

 3   Governor of the State of California, and defendant State of California (Defendants) accepted

 4   service of, the summons and complaint and the Order Setting Mandatory Scheduling Conference

 5   in this case on April 27, 2021.

 6         2.    Given the complexity of this litigation under the Indian Gaming Regulatory Act

 7   (IGRA) (18 U.S.C. §§ 1166-1168; 25 U.S.C. §§ 2701-2721), the parties agree that the filing date

 8   for Defendants’ answer or other responsive pleadings to the summons and complaint is extended

 9   to on or before Thursday, June 17, 2021.

10         3.    The plaintiff and Defendants request the Court to enter an order approving this

11   stipulation and ordering the parties to carry out the terms of this stipulation.

12     Dated: May 14, 2021                                   Respectfully submitted,
13                                                           ROB BONTA
                                                             Attorney General of California
14                                                           SARA J. DRAKE
                                                             Senior Assistant Attorney General
15                                                           T. MICHELLE LAIRD
                                                             Supervising Deputy Attorney General
16                                                           JEREMY STEVENS
                                                             Deputy Attorney General
17

18
                                                             /s/ Noel A. Fischer
19                                                           NOEL A. FISCHER
                                                             Deputy Attorney General
20                                                           Attorneys for the State Defendants
21
        Dated: May 14, 2021                                  Respectfully submitted,
22

23
                                                             /s/ Scott D. Crowell_____________________
24                                                           Scott D. Crowell
                                                             Michael Hollowell
25                                                           Attorneys for Plaintiff
                                                             Redding Rancheria
26
27

28
                                                         2
          Stipulation Re Service of Summons & Complaint, Date Answer or Other Responsive Pleading is Due, & Order
                                                                              Thereon (2:21-cv-00579-AWI-SKO)
 1                                                   ORDER
 2
           Having read the foregoing stipulation of the parties regarding service of the summons,
 3
     complaint, and Order Setting Mandatory Scheduling Conference and the date that the Defendants’
 4
     answer or other responsive pleading must be filed (Doc. 14), and good cause appearing therefor,
 5
           IT IS HEREBY ORDERED, that the above stipulation of the parties is hereby approved,
 6
     the parties shall carry out the terms of the stipulation and the Defendants, and each of them, shall
 7
     file their answer to the complaint or other responsive pleading on or before June 17, 2021.
 8

 9   IT IS SO ORDERED.
10

11
     Dated:    May 17, 2021                                           /s/   Sheila K. Oberto                .
                                                             UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
          Stipulation Re Service of Summons & Complaint, Date Answer or Other Responsive Pleading is Due, & Order
                                                                              Thereon (2:21-cv-00579-AWI-SKO)
